Name: COMMISSION REGULATION (EC) No 132/97 of 24 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  animal product;  agricultural policy
 Date Published: nan

 25. 1 . 97 EN Official Journal of the European Communities No L 24/9 COMMISSION REGULATION (EC) No 132/97 of 24 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arrangements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Re ­ public, as last amended by Regulation (EC) No 2502/96 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas, it is appropriate, for the first mentioned cat ­ egory of products, to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, Article 1 1 . Applications for import licences for the period 1 January to 31 March 1997 submitted pursuant to Regu ­ lation (EEC) No 2698/93 shall be met as referred to in the Annex I. 2. During the first 10 days of the period 1 April to 30 June 1997 applications may be lodged pursuant to Regulation (EEC) No 2698/93 for import licences for a total quantity as referred to in Annex II . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 25 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p . 80 . M OJ No L 338 , 28 . 12 . 1996, p . 71 . No L 24/ 10 ran Official Journal of the European Communities 25. 1 . 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1997 1 100 2 100 3 100 4 100 HI 100 H2 100 5 100 6 100 7 100 8 100 9 100 10 100 11 100 12 100 13 100 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1997 1 1 820,5 2 195,7 3 716,5 4 7 656,1 HI 1 200,0 H2 250,0 5 1 500,0 6 979,0 7 4 356,5 8 700,0 9 4 900,0 10 2 025,0 11 355,0 12 1 065,0 13 105,0